Case 1:16-cr-00481-WFK Document 20 Filed 11/19/18 Page 1 of 7 PageID #: 113




                                                         s/WFK
Case 1:16-cr-00481-WFK Document 20 Filed 11/19/18 Page 2 of 7 PageID #: 114
Case 1:16-cr-00481-WFK Document 20 Filed 11/19/18 Page 3 of 7 PageID #: 115
Case 1:16-cr-00481-WFK Document 20 Filed 11/19/18 Page 4 of 7 PageID #: 116
Case 1:16-cr-00481-WFK Document 20 Filed 11/19/18 Page 5 of 7 PageID #: 117
Case 1:16-cr-00481-WFK Document 20 Filed 11/19/18 Page 6 of 7 PageID #: 118
Case 1:16-cr-00481-WFK Document 20 Filed 11/19/18 Page 7 of 7 PageID #: 119
